 INT'L ASSN.OF BRIDGE,ETC., LOCAL 1747APPENDIXNOTICE-'TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in International Leather Goods, Plas-tic& Novelty Workers'Union,AFL-CIO,or any other labor organization, bydischarging or refusing to reinstate any of our employees,or in any mannerdiscriminating in regard to their hire or tenure of employment,or any term orcondition of employment.WE WILL NOTinterrogate employees concerning activities on behalf of theabove-named or any other labor organization,in a manner constituting inter-ference,restraint,or coercion violative of Section 8(a)(1) of the Act.WE WILL NOT threaten our employees with reprisals because of the Union.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of the right to self-organization,to form organizations,to join or assist the above-named or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities.WE WILL offer to James Gaston immediate and full reinstatement to his for-mer or a substantially equivalent position without prejudice to seniority andother rights and privileges and make him whole for any loss of pay suffered asa result of the discrimination against him.BALTIMORE LUGGAGE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office,Sixth Floors707 North Calvert Street,Baltimore,Maryland, TelephoneNo. 752-2159.International Association of Bridge,Structural,and OrnamentalIron Workers,Local No. 17, AFL-CIO [The A.J.Hoffman Co.landArthur McCormickInternational Union of Operating Engineers,LocalNo. 18, AFL-CIO [The A. J. Hoffman Co.]andArthur McCormick.Case&Nos. 8-CB-933 and 8-CB-934.April 18, 1966DECISION AND ORDEROn January 10, 1966, Trial Examiner James V. Constantine issuedhis Decision in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.He further found that the Respondents had not en-158NLRB No. 13. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in certain ogler unfair labor practices alleged in the complaintand recommended that they be dismissed. Thereafter, the Respond-ents filed exceptions to the Trial Examiner's Decision and supportingbriefs; the General Counsel did not file exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations.'[The Board adopted the Trial Examiner's Recommended Order.]1In the absence of exceptions by the General Counsel, we adoptpro formathe TrialExaminer's findings that are adverse to the position taken by the General Counsel insupport of the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese are two unfair labor practice cases which have been consolidated for thepurpose of trial. In Case No. 8-CB-933, Arthur McCormick on April 23, 1965,filed a charge naming as Respondent International Association of Bridge, Structural,and Ornamental Iron Workers, Local No. 17, AFL-CIO. In Case No. 8-CB-934,Arthur McCormick on April 23, 1965, filed a charge naming as Respondent Interna-tional Union of Operating Engineers, Local No. 18, AFL-CIO. Both charges wereamended on June 6, 1965. A consolidated complaint was issued on June 8, 1965, bytheGeneral Counsel of the Board through the Regional Director for Region 8(Cleveland, Ohio).That complaint, as amended at the hearing, alleges that Respond-ents have engaged in conduct violating Section 8(b)(1)(A) and (2), and that suchconduct affects commerce within the meaning of Section 2(6) and (7), of theNational Labor Relations Act, as amended, herein called the Act. Both Respondentshave answered separately, each denying the commission of any unfair labor practices.Pursuant to due notice, this consolidated case came on to be heard and was triedbefore Trial Examiner James V. Constantine on August 9 and 10, 1965, at Cleveland,Ohio.All parties were afforded full opportunity to ^dduce evidence, examine andcross-examine witnesses, submit briefs, and offer oral argument.Briefs have beenreceived from the General Counsel and both Respondents.At the hearing Respondents Local 17 and Local 18 moved to strike certain para-graphs of the complaint substantially on the ground that they failed to state a causeof action.Both motions were denied.A motion of Local 18 of the Operating Engi-neers for separation of the witnesses was granted.When the General Counsel restedand again at the close of the case both Respondents moved to dismiss. These motionswere denied on the ground that the General Counsel had made outa prima faciecase.A motion by Local 18 of the Operating Engineers to add The A. J. Hoffman as aparty Respondent was denied at the hearing.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAndrew J. Hoffman, an individual doing business as The A. J. Hoffman Co., hereincalled the Employer or Hoffman, is engaged at Cleveland, Ohio, in the business offabricating and orecting structural steel and miscellaneous ironwork for buildings. INT'L ASSN OFBRIDGE, ETC,LOCAL 1749Annually he receives goods valued in excess of $50,000 directly from points locatedoutside the State of Ohio I find that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction over this proceedingH THE LABOR ORGANIZATION INVOLVEDInternationalAssociation of Bridge, Structural, and Ornamental Iron Workers,Local No 17, AFL-CIO, herein called Iron Workers or Local 17, and InternationalUnion of Operating Engineers, Local No 18, AFL-CIO, herein called OperatingEngineers or Local 18, are labor organizations within the meaning of Section 2(5)and 8(b) of the ActIIITHE UNFAIR LABOR PRACTICESA The issuesThis case centers around the alleged discharge of employee Arthur McCormick bythe EmployerThe issues are whether (a) Either Local 17 or Local 18 caused orattempted to cause McCormick's discharge because he was not a member of Operat-ing Engineers, or had not received clearance for work from Operating Engineers,or both, (b) Locals 17 and 18 "collectively and in concert' caused or attempted tocause McCormick's discharge because he was not a member of Operating Engineers,and (c) either or both Respondents engaged in a strike or work stoppage to cause orattempt to cause McCormick's dischargeB General Counsels evidenceIMcCormick's testimonyMcCormick was hired on October 21,1964, by Hoffman as an oiler on a Michigantruck craneThe operator of that crane was Andy Conway Included among anoiler's duties are those of putting the rig (i e , the crane) in position to hang the steeland also repairing and cleaning some parts of the craneAt that time, and all timesmaterial herein, the Employer as a subcontractor was putting up the steel frame ofan addition to the Ford Motor Company plant in that part of Cleveland known asBrookparkThe general contractor is Waldbridge-AldingerStanley Nagy is thegeneral contractors superintendentOn January 28, 1965, while working in the Employer's workshop, those in the shopwere approached by Business Representative John Frank of Local 18I find thatFrank is an agent of Local 18 within the meaning of Section 2(13) of the ActWhenFrank asked for the oiler, McCormick identified himself as suchFrank then said toMcCormick, `Did you ever have any idt,a of joining the Union?'When McCormickreplied in the affirmative, Frank continued, "You know you have to have a book andbelong to the Union to work on this job "McCormick replied that he was not awareof thatAfter further conversation relating to how McCormick obtained this job,'Frank asked if McCormick intended to join the UnionMcCormick replied that hedid but had missed the opportunity to do so because he went home to New Castleon weekendsFrank said, "0 K, I will see you later" and leftOn the following Saturday, January 30, 1965,2 McCormick visited Frank at theoffice of Local 18McCormick asked for a' permit and so that I could go to work "Frank replied that, "under the circumstances," he "did not have anything to offer"McCormick because of a "rebel movements in the Union " This caused McCormickto inquire what the rebel movement had to do with himFrank asked if that was notone of the reasons why McCormick obtained the jobUpon McCormick's denying 4this, Frank said that he had put his cards on the table and that he might have 'some-thing less to offer" if McCormick put his cards on the table, and that other oilers whobelonged to the Union were unemployedWhen McCormick insisted he was notgoing to quit his job, Frank told him, "No, go ahead and work "1McCormick admits he lied to Frank as to the circumstances leading to his employmentby Hoffman9All events described hereafter occurred In 1965 except where otherwise specified.8One Bernard Kelly McCormick's brother in law was prominent in this `rebel move-ment "Kelly aided McCormick in obtaining a job with Hoffman4McCormick lied to Frank in that Bernard Kelly did get him the job, but the denial ofthis was prompted by a belief that Frank disliked Kelly221-781-67-vol 15$-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the above conversation Frank handed McCormick an application blankfor registering under the "referral system"of Local 18, and also showed the latter a"copy" of such system.McCormick refused to execute this card.(A fewdays laterFrank again gave McCormick,and the latter again refused to fill out,an identicalapplication blank; i.e., McCormick refused to register.)At no time did McCormickfile an application for membership in the Iron Workers or the Operating Engineers.On Friday,February5, whileMcCormickwas working on the jobsite at the Fordplant, Frank, accompanied by two other persons, came to McCormick and orderedMcCormick to get out of the rig.To McCormick'squestion as to the reason forsuch demand,Frank replied,"Because you are not authorized to run it . .Be-cause you are not a Union man."McCormick said,"O.K."Thereupon Frankreached into the truck portion of the crane,turned off the ignition,and removed thekey thereto.McCormick then jumped out and went toCraneOperatorConway,who was at the time operating the rig, reporting the incidentto Conway.At thispoint Frank appeared and askedConway ifhe was going to continue to run the rig.Conway replied that he would as long as he was a part owner of it. Conway owneda part interest in it.McCormick did not perform any more work that day. However,he stopped work-ing about 3:30 to 3:35 p.m. and went for coffee.The workday is from 8 a.m. to 4:30p.m., except Friday when it endedabout 4 to 4:15 p.m.When he returned fromcoffee, he observed that no work of any type was being performed on the jobsite.McCormick then spoketo the job stewardof the Iron Workers, Jerry Adams, in thepresence of Rig OperatorAndy Conway,another ironworker,and Bob Chapman, theEmployer's superintendent.Adams asked,"How come they stopped the work" inview of the fact that he thoughtMcCormick "got straightened out with the Union onSaturday morning."McCormick answered that"they wouldn't give me no book ornothing" and added that he was not going to quit work.To this Adamsrepliedthat "our business agent won't let us workwith youbecause you are non-Union."In the group with Adams at the time of this talk were McCormick,Conway,Super-intendent Chapman of Hoffman,and a few Hoffman ironworker, employees..,tIn the presenceof Andy Conway, McCormickspoke'to Business RepresentativeFrank onMonday, February8.During this conversation Frank insistedthat McCor-mick had to"get on the referral system."This causedMcCormickto question thenecessity of this since he already had a job and did not need to be referred.Contin-uing,McCormickstated that all he wanted was a "permit"or a "book" so that hecouldwork.Frankanswered,"Go ahead and work; I'm not stoppingyou."Thisprompted McCormickto ask, "Whydid you pull the Iron Workers off the job?"Frank answered,"That's a different story."On this day, February 8, Hoffman putMcCormick to work cleaning restrooms in the office.He also did cleaning work onFebruary9 and 10.On Thursday, February11, Hoffman told McCormick, "I can't hire you, and I can'tlay you off, and I can't afford to pay you oiler's wages for being a handyman." ThenMcCormickwas paid through Wednesday,February10, and did not again work forthe Employer.He was laid off on February 11. OnFebruary8, 9, and 10, Mc-Cormick worked as a cleaner in the offices of Hoffman and not as an oiler on therig.In his application for unemployment compensation McCormick asserted he was"Laidoff for Union disagreement."Hoffman had given him this reason in lettinghim go.1.At'thetime when the foregoing events occurred, Operating Engineers was seeking,but did not have, a collective-bargaining contract with Hoffman.On Saturday,February6,Hoffman worked on the Ford job with his own iron-worker employees.But the rig he used was hired from another contractor, NorrisBrothers,a union contractor.In addition to the rig,Norris provided a crane operatorand oiler,both of whom were employed by Norris and not Hoffman.2.Chapman's testimonyIn the afternoon of February 5, about 3:30 p.m.,Frank called on Robert Chapman,superintendent of ironworkers for Hoffman, at Hoffman's field trailer on the jobsite.At thetime McCormick and Conway were operating the rig and eight or nine Hoff-man ironworkers were working on the building.Walter Hulka,business agent forLocal 17 of the Iron Workers, accompanied him: Frank asked Chapman if he knewWhen'Chap'man'denied knowledge of it,Frank identifiedAndy Conway as the nonunionman.. Frank-then went to Hoffman's rig and'turned off the ignition key. 'Thereupon'McCormickleft the rig.Then Conway and Frank got into'an argument.Duringrythis argument,which Chapman overheard,Hulka told Chapman that"they couldn't raise steel with- INT'L ASSN OF BRIDGE, ETC, LOCAL 1751out a rig'However, Chapman prevailed upon Hulka to let the men hang the "last'beam for the dayAfter hanging that last' beam, Hoffman s ironworkers left forthe dayChapman also told Frank that, since only a little work remained, Frankshould let Hoffman complete itBut the latter replied that Chapman should havethought of that a week agoThen, when Frank asked Chapman what he was goingto do, Chapman replied that he would confer with owner HoffmanNo work wasperformed by the rig for the remainder of the day after McCormick left it about3 35 pmThereupon Chapman spoke to HoffmanWhen Chapman returned to the jobsite(about 4 p in ) he found all his ironworkers huddled together in the presence of JobSteward Jerry Adams of Local 17, who was speaking to themUpon being asked byChapman why the ironworkers were idle, Adams replied that they could not engagein their work of setting steel without a rig, and that Hulka told him that nonunionmen were on the job and that the ironworkers were not allowed to return to the jobuntilHoffman had a Union man back on the rig ' At the time (about 4 p in )some of Hoffman's employees were still working inside the plantQuitting time is4 30 p in but on Fridays work stops about 4 p inOn February 12, 1965, The A J Hoffman Co and Local 18 of the Operating Engi-neers executed a document captionedAcceptance of AgreementIn material partthat instrument provides that Hoffman `approves, 'accepts,' and `becomes one ofthe parties to" an agreement between Local 18 "and the Contractors of Ohio," andthat Hoffman will adhere to the referral system as spelled out in the agreement "Before February 5 Superintendent Chapman discussed McCormick's work andconsidered the possibility of letting him go on February 10, the end of a pay periodBut no final or definite decision was reached3Conway's testimonyAndrew Conway, the operator and part owner of Hoffman s rig, testified as followsFrom November 1964 to February 1965 he was employed by the A J Hoffman Coas a crane operatorThe oiler 5 on his rig was Arthur McCormickAbout 4 p inon February 5, Conway wassetting steelat the Ford jobsite in BrookparkAt thetime McCormick was `bringing the crane around at Conway s direction by signalsSuddenly the truck of the crane stopped, and, although Conway kept signalling,'McCormick "didn't respond " This left a piece of steel dangling in the air Immedi-atelyMcCormick came to Conway and reported that Frank is here and he took thekey out of the truck '6 SoonBusinessRepresentative Frank of Local 18 came toConway and stated, `You aie not authorized to run this machine ' This time Con-way replied that he was "only looking after my interest " Finally, Conway did putin another piece of steel but did not do any further erecting that dayA few minuteslaterConway asked Gerald Adams, the job steward of Local 17 onthe jobsite, in the presence of a few others, one of whom was Arthur McCormick,what the representative [Hulka] had to say 'Adams replied, "McCormick doesn'tbelong to the Union, and, therefore, he told us not to work with the crane as long ashe didn't belong to the Union " On the following Monday Conway and McCormickcalledon BusinessRepresentative Frank of Local 18 at the union hallWhen McCormick asked Frank for the "procedure" in joining the Union, Frank "mentionedthe referral system" and asked both Conway and McCormick to register on its rosterMcCormick replied that, since he already had a job, it was unnecessary for him togo to the referral systemConway also refused to registerWhen Frank asked forthe name of McCormick s employer, he was told it was HoffmanThereupon Franksaid, `Well, why don't you go to the job9"McCormick protested that "you seen toit that the men out there wouldn t work with us 'To this Frank answered, that sanother story4Nagy's testimonyAbout 3 30 p m on February 5, the general contractors job superintendent, NagyobservedBusinessRepresentative Frank of Local 18 get out of a car and talk to theoiler on Hoffman s crane at the jobsiteNagy noticed that soon Frank turned off thecrane s key and thereupon the oiler evacuated the cabThereafter it appeared toNagy as though the work had stoppedShortly thereafter Nagy asked Frank forpermission, as a i9afety measure, to start the machineagainto enable the truss then6The oiler operates the truck on which the crane is mountedThe truck moves thecrane into position6 The rig was a truck crane i e a crane mounted on a truck 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspended in the air to be secured and to put in another truss. This would then leavethe job in a safe condition.Frank consented to this, and that operation was there-upon finished between 4 and 4:15 p.m.No other work was performed that day.5.Hoffman's testimonyOn January 28, about 11:30 a.m., Frank and Business Representative Miller spoketo owner Hoffman at the latter's office and warehouse. Crane Operator Conway, Oil-er McCormick, and one Gene King were also present.When Frank asked Hoffmanwhere he was then operating, Hoffman replied that he was a subcontractor at theFord plant.Upon ascertaining that Hoffman employed a crane operator and an oileron the Ford job, Frank asked how they were hired.Upon Hoffman's stating that he"imagined" they came "from the Hall," Frank insisted that they did not. Continuing,Frank asked Hoffman to "join our organization" and informed Hoffman that CraneOperator Conway wasnot a unionman.However, at Hoffman's request, Conwayproduced and gave to Hoffman a "union book" which Hoffman exhibited to Frank.Then Frank remarked that the oiler on the crane was nonunion.Hoffman pro-fessed that it was "news" to him because he thought the oiler "was a union man."Then Hoffman and Frank repaired to Manners Restaurant where Frank tried to con-vince Hoffman to obtain oilers from Local 18.Hoffman asked that Frank send hima copy of the Local 18 contract with other contractors for perusal and examination,and he promised to do so. At that time Hoffman had a collective-bargaining contractwith Local 17 of the Iron Workers covering his ironworkers, but none with any labororganization for his rig operators and oilers.On Friday, February 5, about 4:15 p.m., Hoffman learned from his superintendent,Chapman, that the business agent for Local 18 of the Operaing Engineers had stoppedthe operation of the crane. Soon after this Hoffman telephoned to Frank askingwhy Frank "pulled the job." Frank replied that Hoffman had no contract with Local18, and Hoffman's oiler and crane operator were "nonunion men."Hoffman there-upon asked Frank to send him an oiler and operator in order to be able to operatethe next day, Saturday, February 6. Frank promised to do so.When Hoffman alsoinquired of. Frank if Conway and McCormick would be granted a "permit" to work,Frank replied Local 18 had a referral system with operators listed on it whom Hoff-man could hire, but that no oiler would be sent by Local 18 to work with Conway.Thereafter Frank, at Hoffman's request, promised to send another operator and oilerto Hoffman for the next day. However, it developed that, because Hoffman experi-enced union trouble on his own crane, that he hired another crane with its own crewfrom another contractor.This other crew was union.-On February 6 Hoffman spoke to Jerry Adams, the job steward of Local 17 on thejobsite, to ascertain the cause of the events of the preceding afternoon.Adamsanswered that while Business Agents Hulka and Frank were at the jobsite "the cranewas pulled off the job" because the oiler was nonunion, that Hulka told Adams thatas long as a nonunion man was on the crane they could not work the crane, thatFrank said the oiler was nonunion, and that Hulka said they could not set steelwithout a crane.The following Monday, February 8, Hoffman called Business Agent Hulka ofLocal :17 about the above incident of February 5.Hulka assured Hoffman that Hoff-man had no troubles with Local 17 but that Hoffman's troubles were with the Oper-ating Engineers because a nonunion man was employed. Further, Hulka insisted thatHoffman had no "crane to work with," but advised Hoffman to rent a crane until thiswas "straightened out" with the Operating Engineers.As noted above, Hoffman rented a rig for Saturday, February 6.He also operatedthis leased,equipment during the following week with an operator and oiler sent tohim by Local 18.On February 12 Business Representatives Frank and Miller of Local 18 met Hoff-man at that Union's hall.The next day Hoffman signed a contract with Local 18which was dated February 12.Hoffman testified that he had to let'McCormick go because McCormick was unableto obtain *a "permit to work" as an oiler on the crane, and Hoffman could not put himback on thecrane asa union man "since it had to be a union man." He told this to'McCormick and added that he could not continue to use McCormick as a janitor.Healso testified that McCormick "was not learning his job" and that prior to February 5'he had planned to get rid of him. But he finally decided not to let McCormick go, forthis reason.At one of the meetings with Business Representative Frank of Local'18,Hoffmanrequested permission to use McCormick'and Conway to operate his crane.Frankreplied that this could be accomplished by rejecting all persons referred by Local 18to Hoffman until McCormick's name wasreached and he was dispatched. INT'L ASSN. OF BRIDGE, ETC., LOCAL 1753C. Evidence of Local 181.John Frank's testimonyJohn Frank, Jr., is a business representative of Local 18.On January 28, 1965,Frank and one Miller, another business representative of Local 18, called on A. J.Hoffman, the proprietor of The A. J. Hoffman Co. Ascertaining from Hoffman thathe was engaged on the Ford plant job and that he had no contract with Local 18,Frank asked him if he cared to have a contract "with us."Hoffman replied affirma-tively and asked to examine an existing contract "to see if he could accept it." Frankpromised to mail a copy, but he never did.During this conversation the operatorof Hoffman's rig, Conway, spoke up and said he was"part owner of equipment," andthat he wanted no part of any agreement with the Operating Engineers Union.Frank also asked Hoffman if McCormick was the oiler, and Hoffman verified this.Frank did not ask McCormick "if he had a book" or belonged to Local 18. How-ever, Frank did ask McCormick what his job was.McCormick stated that he wasthe oiler.Then Frank asked McCormick if he had made any attempt to join Local18.When McCormick said he had not, Frank asked if he would like to join andMcCormick said that he would.Then Miller, Frank, and Hoffman went to a nearby coffee shop where they dis-cussed a contract.Hoffman agreed not to operate until he met with them again onan agreement.On or about February 12 they executed such a contract (see Respond-ent's Exhibit No. 5) after some discussions thereon a day or two before then. Inthe course of these discussions Hoffman "kept interjecting" the names of Conway andMcCormick, but was told that "we were not discussing names; we were discussing thecontract."On February 5 Frank visited the jobsite at the Ford plant accompanied by WalterHulka (president of Local 17) and one Iacampo, a business representative ofLaborers Local 860. lacampo came because Frank was riding with him.Hulkacame alongbecause Frank invited him to be there but told him nothing about Frank'smission.Thatmissionwas to hold Hoffmanto a promise,mentionedabove, not tooperate at the Ford plant "until further negotiations regarding our agreement."Leaving his companions in the vicinity, Frank went to Hoffman's rig, which atthat time was raising steel for a bay at the Ford plant.Conway was operating thecrane and, although the motor of the truck was running, the truck itself was notmoving.McCormick was sitting in the truck.Approaching McCormick, Frankasked him if he would "support us to get a contract with Mr. Hoffman and to do theright thing."Replying that he would, McCormick departed from the truck's cab.Asa "safety rule" and pursuant to "standard operating procedure," Frank thereuponturned off the ignition key because the engine is not to be left running while theoiler is absent from the cab.Following this, Frank asked Conway if he intended to continue operating thecrane.Conway averred that he did.When Frank asked Conway if he knew that"we" had no contract with Hoffman, Conway replied that he did. Then Franksolicited Conway "to support us in our effort" to obtain a contract from Hoffman.But Conway declined to do so as long as he remained part owner of the equipmentand offered to sell his interest to Frank.Frank then spoke to Nagy, the superintendent of the general contractor at the job-site.When Nagy asked if there was a work stoppage and whether "they" couldcontinue to put the truss in place to make it safe, Frank replied that no work stoppageexisted.The crane continued to work, and all ironworkers, as well as the craneoperator, kept working.Frank left the jobsite about 4 p.m.On July 13, 1965, Frank, accompanied by Local 318 Counsel Belkin, called uponHoffman. At this meeting Hoffman was asked if Local 318 had ever asked him todischargeMcCormick.Hoffman replied in the negative.Belkin also wrote downthe language used at this meeting (Respondent Local 18's Exhibit No 6) and hadHoffman read it.Hoffman agreed it was correct.Among other things Exhibit No.6 asserts that "at contract negotiations it was told by Belkin and Frank that theunion had no objection to McCormick being employed as long as they were on thereferral list and were referred . . . .The union never requested that McCormickbe discharged ....The sole reason for McCormick's discharge was lack of workfor him."On January 30, when McCormick called on Frank, the latter gave McCormickapplication forms for joining Local 18, a copy of the referral agreement of Local 18,and some other documents.However, McCormick did not take them.AlthoughFrank requested McCormick to register under the referral system, McCormick re-fused.But McCormick asked to join Local 18. Frank never said anything aboutlaying cards on the table. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater in February McCormick and Conwayvisited Frank.When Conway askedfor instructions on how "to get straightenedout," Frank remarked that this could beaccomplished by registering underthe referral system.But Conwaydeclined, givingas the reasonthat he didnot believein it.Then McCormick asked,"What aboutme?" Frankinsisted,"The same thingapplies to you."ButMcCormick did notregister.Frank also told McCormickhe couldgo back to work.Frank insists he never asked Hoffman to dischargeor lay off Conway or McCor-mick, that he never askedMcCormickif he belongedto Local18, that he never toldConway or McCormickto stop working onFebruary 5,1965,and that he neithersought nor was offered the support or aid ofLocal 17.About February 8Hoffmanasked Frankto send him an operator and oiler becausehe had erectionworkto complete and he wanted to get it done as soon as possible.Frank complied but only after a contract was executed betweenHoffman and Local18.Hoffman employed this oiler for about 2 weeks, while the operatorwas employedfor about 2 months.2. James O'Malley's testimonyJamesO'Malley, amember ofLocal 18, waspresent at the unionhall on Febru-ary 8,1965, when Arthur McCormick and Andrew Conway calledon Business Repre-sentativeFrank.O'Malley'stestimonyfollows.Frankexplainedthe referral systemof Local 18 to Conway and McCormick and invited them to registerunderthat sys-tem and to sign application cards for membership.Conway refusedto register onthe ground"that it wasa crooked setup."Frankrepliedthat "it wasa normalthing,"' andthat everybodywho wantedto work asan operating engineer was regis-tered on the referral system.Then McCormick and Conway left.D. Evidence of Local 171.Walter Hulka's testimonyWalter Hulka,assistant business agent ofLocal 17at the time of the hearing, wasitspresidentin January and February 1965.In the firstweek of February he wasalso its acting assistant business agent.About 2:45 p.m. on February 5 BusinessRepresentativeFrank of Local 18 calledhim to mention"there was someproblemat the FordMotor job" and asked Hulka to meethim at the jobsite.Proceeding tothe gateof Ford's plant,Hulka found Frank andIacampo awaitinghim there.The threethen went to the jobsite, whereHulka observedthe crane erecting steel.Some of the membersof Local 17 employed there talked to him while Frank visitedthe crane.Hulkaremainedfor about a half hour, during which time he observedthe members of his Local 17 setting up a jacktruss.No work stoppageoccurred,according to Hulka; in fact,the men on the ground were preparing another piece ofsteel to put in the air,while the men in the air were fittinga jacktruss.The cranedefinitely was being used.During this timeGerald Adams, the job steward of Local17, askedwhy Hulkawas present.Hulka replied that he came to ascertainthat every-thing went along in a safe manner and added that"if there were any problems" theywere not problems of the Iron Workers(Local 17).He did not order the men to stopworking.Nor did hetellLocal18 he would order the ironworkers to engage in awork stoppage.At no time on February 5 or 6 didHulka speak to Hoffman.On February9 or 10 Hoffman telephoned Hulka to inquire what Hoffman coulddo "in regard to the crane."Hulka replied that it was no concernof Local 17 but,rather,that"itwas between"Hoffmanand Local 18.2.QuentinRoth's testimonyQuentin Roth,a member.of Local 17, was employedas anironworker by Hoffmanin January and February 1965 on the Ford job. OnFebruary5 Roth was engagedin erecting steel at the jobsite.His gang worked in the air.At no time did thework of his gang stop,and he finishedwork shortly after thenormal quitting timeof 4:15p.m. onFridays.However hecame down from the steel frame about 3.30p.m. to prepare for going home, pursuant to the usual practiceon Fridays.OnFebruary 5,accordingto Roth, ironworkerswere engaged at their tradenot only onthe building but also on the ground between 3:30 and 3:45 p.m.Nothingunusualtook place during that time, although Roth noticed Hulka at the scene.3.Testimony of Gerald AdamsJob Steward Gerald Adams of Local 17 in 1965 was employed by The A. J. Hoff-man Co.as an ironworker.While engaged in raising trusses and steel on the Ford INT'L ASSN OFBRIDGE, ETC,LOCAL 1755plant, Adams spoke to Hulka about 3 45 p m on February 5 This was after Adamsand the other ironworkers with him in the air had finished making a steel connectionAdams asked Hulka whatwas goingonHulka replied that the Engineers had alittle problem there, that nonunion men were working on the crane, that Local 18was trying to straighten it out, and that Local 18 was going to take care of theirproblems "Adams mentioned that he had heardsomenonunion men were work-ing onthe craneThen Adams returned to work on the top of the buliding andworked for the remainder of the dayHulka did not tell Adams to take the iron-workers off the jobAccording to Adams, all ironworkers on the ground and in theair continued working until quitting timeUpon quitting, Adams went to Hoffman s nearby trailer where, in addition to him,about five other employees were congregatedSome were not ironworkersAsAdams puts it, "Everybody was curious to find out what happened," and everyonewas "voicing an opinionon it "Adams "probably expressed [his] own opinion" tothe group, but he did not tell them that Hulka had directed him to say anythingThen all those in the trailer leftAdams and other ironworkers worked the next day, Saturday, at the Ford jobsiteThe "problem' of the previous day was probably mentioned' when Adams spoke toHoffman on that SaturdayOn cross-examination Adams testified that when hejoined Local 17 he was told that he could not work with nonunion employeesE Concluding findings and discussion as to Respondent Local 18PatentlyMcCormick was not a member of Local 18Equally manifest is thefact that prior to February 12 Hoffman did not recognize, or have a contract with,Local 18 or any other labor organization covering any of Hoffman's crane employees,that Hoffman's crane operator, Conway, and oiler, McCormick, performed functionsusually subject to the jurisdiction of Local 18, and that Hoffman recognized, and wasa party to, a collective-bargainingcontract with, Local 17 covering Hoffman's iron-workersOn January 28 and at all other material times Hoffman was engaged as the steelerection subcontractor on the Ford plant job, where Conway was operating the craneand McCormick acted as oilerAs such oiler, McCormick operated the truck whichmoved the craneOn that dateBusinessRepresentative Frank of Local 18 visitedthe jobsiteAt least one of his purposes was to obtain a collective-bargaining con-tract with an exclusive hiring hall clauseWhile there Frank ascertained that theoiler on Hoffman's crane was McCormick and that McCormick was not a member ofLocal 18Frank invited McCormick to join Local 18Additionally, Frank informedMcCormick that he was required to belong to Local 18 to work on the job 7 and Frankalso without success sought to obtain a contract with HoffmanOn Saturday, January 30, McCormick called on FrankDuring this interviewFrank tried unsuccessfully to induce McCormick to register under the referral systemof Local 18Frank also denied McCormick a work permit because other oilerswere out of work, and because McCormick refused to reveal who got him his jobThe foregoing findings shed light on the events which occurred on February 5and thereafterThey disclose, sand I find, that Frank was interestedin (a) unionizingHoffman's employeesworkingon his cranes,and (b) obtaining an exclusive hiring hallarrangement whereby Local 18 would refer all crane operators and oilers to HoffmanFurther, I find that Frank,as anagent of Local 18, for whose conduct Local 18 isaccountable, on February 5 attempted to cause Hoffman to discharge McCormickbecause McCormick was not a member of Local 18 and also because McCormick wasnot referred to Hoffman by Local 18 pursuant to its referral or hiring hall proceduresThe evidence of Local 18 is not credited insofar as it conflicts with this findingAndI find that such attempt tocauseMcCormick's discharge is an attempt to causeHoffman todiscriminate againstMcCormick in violation of Section 8(a)(3) of theActHence I find that such conduct contravenes Section 8(b) (2) of the ActIn this respect I find that Frank (a) ordered McCormick out of the rig becauseMcCormick was nota union manand, therefore, unauthorized to run it, and (b)turned off the ignition key, thus preventing McCormick from continuing work I donot credit Frank's denialof (a) aboveAs to (b), although Frank admitted he turnedoff the ignition key, he claimed this occurred as a safety precaution after McCormickleft the cab of the rigHowever, I do not credit Frank that this happened after,rather than before, McCormick's departure not only because I credit McCormickbut also because the general contractor's superintendent, Nagy and Hoffman's super-intendent,Chapman, both of whom I credit, corroborate McCormickHence I findthat Frank shut off theignitionin furtherance of his demand that McCormick leave71 do not credit Frank's contrary testimony on this issue 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job because he was a nonunion man and because he had not been referred byLocal 18.Nor does the fact that Frank did not make a demand to Hoffman on February 5detract from the finding that Frank attempted to cause McCormick's discharge.Although Frank made no express demand upon Hoffman that McCormick be dis-charged, I find that such demand may be inferred under all the circumstances of thiscase.Those circumstances include the events of January 28, as set forth above,together with subsequent events, as hereinafter narrated, including the following:a.Frank pulled out the ignition key in a manner which stopped the crane andthus left a piece of steel suspended in the air.This was notice to Hoffman's super-intendent on the job, Chapman, who, in turn, requested permission to finish erectingthat particular piece of steel.Chapman then conveyed this information to Hoffmanabout 4:30 p.m. on February 5.b.When Hoffman shortly after 4:30 p.m. on February 5 inquired of Frank whyFrank had pulled the job, Frank replied that Hoffman was employing a nonunionoperator and oiler on the rig.To the extent that Respondent's evidence clashes withthis finding I do not credit it.After a shDrt discussion Frank agreed to send two,union men to the job so Hoffman could continue his erecting work. Further, I find,even on Respondent's own evidence, that Frank was also insisting on a contractwhich contained an exclusive hiring hall clause; i.e., McCormick had to lay off all hispresent rig employees and then hire all present and future employees only fromamong those referred by Local 18. But this meant that Frank in effect was demandingthe discharge of McCormick.Cf.United Brotherhood of Carpenters, etc. (EndicottChurch Furniture, Inc.),125 NLRB 853, 859. Such a demand is unlawful underSection 8(b) (2) of the Act for two reasons: one, Local 18 was a minority union,as it did not represent a majority of the crane employees, and a minority union maynot lawfully demand such a contract(International Ladies' Garment Workers' UnionAFL-CIO (Bernhard-Altmann Texas Corp.) v. N.L.R.B.,366 U.S. 731); and two, anexclusive hiring hall arrangement, even when valid, may not lawfully displace ordischarge employees already at work prior to its adoption solely on the ground thatthey must give way to those now unemployed who rank at the top of the register.Cf.Journeymen Plasterers' Protective and Benevolent Society of Chicago, Local No.5 (John P. Phillips Plastering Co., Inc.),145 NLRB 1608, 1609;Local 30, Interna-tional Association of Heat and Frost Insulators and Asbestos Workers, AFL-CIO(Armstrong Contracting & Supply Corporation),153 NLRB 1155.Of course, ,a naked request that an employer discharge an employee, or execute anillegal contract, or both, is not proscribed by .the Act.Denver Building and Construc-tion Trades Council (Henry Shore),90 NLRB 1768. But when those requests areenforced by coercive tactics then this amounts to an attempt to cause within theproscriptive scope of Section 8(b)(2). I find such coercion in Frank's turning offthe ignition key before McCormick left the truck,8.thus causing steel to be suspendedin the air, and in Frank's causing a strike or "pulling the job."Frank in effect ad-mitted to Hoffman that he pulled the job because, when Hoffman asked him why thejob had been pulled, Frank replied that it was because Hoffman's operator and oilerwere nonunion. I do not credit the contrary evidence of Local 18.It is true there is evidence in the record, which I credit, that Hoffman's employeeshad almost finished the day when Frank turned off the ignition. But this does notdetract from the finding that the job was pulled.This is because I further find thatFrank's action left a piece of steel dangling in the air and that it was set in place onlyby his subsequent permission to continue with the erection.This establishes thatwork had not been completed when Frank turned off the key.Moreover Hoffmanoperated the crane the next day (February 6) only through another contractor. If,Frank had not pulled the job it would not have been necessary for Hoffman to hirea union contractor to do his work.Thus the coercive effect of turning off the keyproximately caused Hoffman to avoid using McCormick as an oiler on February 6.But I do find that the employees did not work after the truss was installed at 4 p.m.because they had finished the day and not because the job had been pulled a secondtime; to this extent, I do not credit the General Counsel's evidence .98I credit McCormickon this aspectof the case and do not credit Frank thathe turnedoff the key as a safety measure after McCormick departed from the truck.Creditingwitnessesin part only does not disclose any inconsistencyby me. For atrierof facts mayaccept inpart and reject in part the testimony of any witness.Marquandt v. Y.W.C.A.,282 Mass. 28, 184 N.E. 287.Nor am I required to accept un-contradictedtestimony.Northeastern Barrel Co. v. Binder,341 Mass. 710, 712, 172 N.E.2d 123,124;Young Ah Chor v. John Foster Dulles,270 F 2d 338, 341 (C.A. 9);N.L R.B.v.Howell Chevrolet Company,204 F.2d 79,86 (C.A. 9), affd. on other grounds 346U.S. 482. INT'L ASSN.OF BRIDGE,ETC., LOCAL 1757Further, I find that on February 6 Hoffman yielded to the pressure of Local 18by taking McCormick off the rig and assigning him to work elsewhere, as well as byhiring a union contractor to substitute temporarily on the job for Hoffman. I alsofind that Hoffman succumbed to the coercive attempts of Local 18 by permanentlylaying off McCormick on February 11 and replacing him with an oiler dispatchedby Local 18.Hence I find that McCormick's assignment of February 6 to nonrigwork and his discharge of February 11 were proximately caused by RespondentLocal 18 and contravene Section 8(b)(2) and (1)(a) of the Act.Although I findthatHoffman at one time contemplated releasing McCormick as an unsatisfactoryworker, I find that he was not transferred to other work or discharged for this reason.This is because I credit Hoffman that he laid off McCormick solely because of unionpressure.It is true that Frank told both McCormick and Hoffman that he had no objectionto the employment of McCormick. But Frank's actions as described herein rebuthis statements.Thus Frank (a) insisted that McCormick join Local 18 and thatHoffman obtain crane employees only by referral from Local 18, and (b) supple-mented this demand by his coercive tactics of February 5.Even when Hoffmansought to obtain Frank's approval to employ McCormick while discussing certainmatters with Frank and Attorney Belkin of Local 18, Frank refused to sanction this.I credit Hoffman's version of this conversation.But even the evidence of Local 18shows that Frank refused to discuss McCormick when Hoffman pressed the ques-tion of McCormick's employment.To recapitulate as to Local 18: I find that it attempted to cause and caused Mc-Cormick's discharge because he was not a member of Local 18 and because he hadnot been dispatched by Local 18, and that Local 18 engaged in a strike or work stop-page to attempt to cause, and it did cause, McCormick's said discharge. I find suchconduct is forbidden by Section 8(b)(2) 10 and that the strike also violates Section8(b)(1)(a) of the Act.If material, I find that Local 18 did not cause or attempt to cause McCormick's dis-charge by executing the contract of February 12. (Respondent Local 18's ExhibitNo. 5.)Since this was consummated on February 12, after the discharge of Mc-Cormick on February 11, it cannot be causally linked to that discharge.Nor do Ipass on the validity of that contract since the complaint does not attack it.Exclusive hiring halls or referral systems have been upheld only when created by avalid contractural arrangement.Local 357, International Brotherhood of Teamsters,etc. (Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667.Ifmaterial, I find that Frank offered McCormick membership in Local 18 andinvitedMcCormick to register with Local 18 on January 28 and thereafter.How-ever, I find that this fact does not afford Local 18 a defense to this proceeding be-cause McCormick was entitled to remain on the job without joining Local 18 untilsuch time if at all, as the proviso to Section 8(a)(3) became operative.But therecord is barren of any evidence that said proviso became nascent by a viable con-tract between January 28 and February 11, or that at any time between January 28 andFebruary 11 the 30-day escape period expired as to McCormick. In fact it is admittedthat no contract between Hoffman and Local 18 was in existence until February 12.Hence the proviso could not have been invoked before February 12.Accordingly, I find that by said conduct, recited above, Local 18 violated Section8(b)(1)(a) and (2) of the Act.In assessingMcCormick's credibility, I have not overlooked the admitted factsthat he lied to Frank as to who helped McCormick obtain employment with Hoffman,and that McCormick filed the charge herein because someone told him backpay wouldamount to getting something for nothing."The fact that McCormick will benefitfrom the charge is no defense.Cf.Leeding Sales Co., Inc.,155 NLRB 755.F.Concluding findingsand conclusions as toLocal 17Local 17 did not have a dispute withHoffman orMcCormick. In fact Hoffmannot only recognizedLocal 17 asthe collective-bargaining representative of his iron-10 In making this ultimate finding I have not considered as affirmative media of proofsuch evidence of Respondents which I have rejected.For nonacceptance of a defense isinsufficient to sustain the General Counsel's burden of proof ; he must establish his caseby affirmative evidence.Guinan v.Famous Players,167 N.E. 235, 243(Mass.) ;N.L.R.B.v.Audio Industries,Inc.,313 F. 2d858, 863(C A.7) ; Portable Electric Tools, Inc. v.N.L.R.B.,309F. 2d 423, 426(C.A. 7).n Evidence of the financial interest of a witness in the outcome of a case is admissi-ble.Thomas Wheeler V. 'United States of America,351 F. 2d 946(C.A. 1). 58DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDworkers, but also had a contract with it for such employees.About 3:45 p.m. onFebruary 5, Walter Hulka, whom I find is an agent of Local 17 under Sections 2(13)and 8(b) of the Act, met Business Representative Frank of Local 18 at the jobsitepursuant to Frank's invitation to meet him there.Although Hulka testified thathe knew Local 18 had a "problem" at the Ford job, he also testified that neither thennor at any prior or later time did he know the nature of that problem. But I amunable to credit Hulka that he was unaware of the gist of the dispute between Local18 and Hoffman. This is because I credit Job Steward Gerald Adams of Local 17,whom Local 17 put on as a witness, that, replying to a question from Adams at thejobsite as to what was going on, Hulka stated that Local 18 had a little problemthere consisting of nonunion men who were working on the crane, and that Local 18would straighten it out and take care of the problem.There is sound reason for crediting Adams upon this crucial aspect of the case.In the first place, Adams was not only a job steward but also a witness for Local 17.He was not adverse, hostile, or unwilling.There was thus no occasion for Adams tocolor or misrepresent the conversation he had with Hulka. Patently Adams was notprejudiced against his own union.Secondly,Hulka acamits he talked to Adams,that Adams asked him why he was present, and that, in answering, Hulka in partsaid that the "problems" were not those of Local 17. It is inconceivable that Hulkawould discuss the problem of Local 18 without disclosing the character of that prob-lem.Thus it is probable that Hulka, as Adams testified, identified the "problem" ofLocal 18 which accounted for Hulka's presence there as the employment of non-union men on Hoffman's crane. Then, again, Hulka came only because Local 18requested it.Finally,Adams admittedly spoke to other employees shortly afterHulka departed from the scene.During this conversation Adams and the othersdiscussed "what happened" and everyone expressed an opinion "on it." Since Adamstook part in the discussions with a knowledge of the events which generated the talk,be must have obtained information about "what happened." Some of this informa-tion related to the employment of nonunion men on the crane. But Adams musthave acquired this information from Hulka, since Hulka gave an answer to Adamswhen Adams asked to know what transpired to bring Hulka there.izHence I find that Hulka was aware when he arrived at the jobsite that Frank ofLocal 18 had a problem there and that such problem centered around the use ofnonunion employees on Hoffman's rig and the failure of such employees to be referredby Local 18.The next question is to determine whether Hulka directly called a strike himselfor instructed Adams to call a strike of the ironworkers. In the absence of evidencethat Hulka spoke to any employees, other than Adams, I find that Hulka did notdirectly call for a work stoppage.But I find that Hulka instructed Adams to call astrike or work stoppage.On this issue I ,am unable to credit Adams and Hulka, bothof whom denied that Hulka requested or instructed Adams to pull the job. The factthat I have credited Adams and Hulka in many other respects does not preclude mefrom rejecting some other part or parts of their testimony.For it is within theprovince of a trier of facts to credit in part and reject in part the oral testimonyof any witness.,Commonwealth v. Holiday,206 N.E. 2d 691, 693 (Mass.);Mar-quandt v. Y.W.C.A.,282 Mass. 28, 184 N.E. 287. Cf.N.L.R.B. v. Pittsburgh S. S.Company,337 U.S. 656,659; N.L.R.B. v. Robbins Tire & Rubber Company, Inc.,161F. 2d 798, 800 (C.A. 5). Nor does the testimony of Roth compel a finding of nowork stoppage, for Roth was not in a position to observe all employees on the job.On the other hand, I credit McCormick that (a) Adams, shortly after 4 p.m. onFebruary 5, asked McCormick why "they stopped the work" because Adams wasunder the impression that McCormick "got straightened out with the Union," and(b) in this same conversation Adams stated that the business agent of Local 17"won't let us work with you because you are non-Union."And I credit Adamswhen he testified on cross-examination that, when he joined Local 17, he was toldthat he could not work with nonunion employees.Cf.United Brotherhood of Car-penters, etc. (Wadsworth Building Company, Inc.),81NLRB 802, 817. Further Icredit Chapman, Hoffman's superintendent, that Hulka told him that "they couldn'traise steel without a rig," that Chapman prevailed on Hulka to allow Hoffman tohang the last beam for the day, and that Adams told Chapman that Hoffman's iron-workers were not allowed to return to the job until a union man was placed on therig.Itmay fairly be inferred from the above findings that Hulka authorized Adamsto call a strike and that Adams did so.Accordingly, .1 draw that inference.v Moreover, I credit Hoffman that when he talked to Hulks about February 9 or 10,Hulka referred to a nonunion man on the rig as the source, of the trouble betweenHoffman andLocal 18.This alsoconfirms Adams. INT'L ASSN. OF BRIDGE, ETC., LOCAL 1759,Respondent's evidence not consonant with the finding of a strike by Local 17is not credited. It is true that both Adams and Hulka denied that any work stop-page occurred, but I have not credited this testimony. It is also true that the evi-dence shows that the workday was about over when Hulka and Frank left the job-site, and that those men whom Frank and Hulka observed continued to work whileFrank and Hulka were present. But this is not inconsistent with a work stoppage;moreover, some of the ironworkers did stop working, although only for a short while,and returned to work only after Superintendent Chapman induced Hulka to let theironworkers hang the beam which they were working on. It is of no consequencethat Chapman asked for, and was granted, permission to proceed as a safety measurebecause steel was suspended precariously in the air.The crucial fact is that Chap-man's men did not resume work, that Chapman was unable to complete that specificoperation, without obtaining Hulka,'s permission therefor. If no work stoppage wasin effect it would not have been necessary to obtain Hulka's authorization to finishthe work of setting that particular piece of steel.On February 9 or 10, when Hoffman asked Hulka what Hoffman could do "inregard to the crane," Hulka replied that it was no concern of Local 17 and that thedifficulty was between Hoffman and Local 18. I credit this testimony of Hulka.But it does not refute a work stoppage by Local 17 on February 5. At most it de-notesthat no differences existed between Local 17 and Hoffman.Finally, I find that on February 6 and thereafter 13 Hoffman operated the rig withmembers of Local 18 who had been referred by it and that Hoffman's ironworkers,who are members of Local 17, worked without incident.This to some extentindicates that Local 17 had cleared its members to work for Hoffman after havingascertained that union men operated the rig, and thus supports the finding that Local17 called a work stoppage on February 5 because the men on the rig did not belongto, and were not referred by, Local 18. .On the basis of the above findings and the entire record, I find that the workstoppage of February 5 constitutes an attempt to cause Hoffman to discriminateagainstMcCormick. This is banned by Section 8(b) (2) of the Act.National Mari-time Union of America, etc. (The Texas Company),78 NLRB 971. SeeHenryShore,90 NLRB 1768;Wadsworth Building Co.,81NLRB 802. However, an at-tempt of this description, without more, does not contravene Section 8 (b) (1) (A)of the Act.National Maritime Union 78NLRB 971;Medford Building and Con-struction Trades Council of the A.F.L. (Kogap Lumber Industries),96 NLRB 165.SeeN.L.R.B. v. Drivers, Chauffeurs and Helpers Local Union No. 639, Teamsters(Curtis Bros.),362 U.S. 274. But 1 find that the attempt under consideration re-sulted in the discharge of McCormick.Thus something more attended the attempt;i.e., the work stoppage caused the discriminatory discharge of McCormick.HenceI find that Locals 17 and 18 thereby also engaged in conduct banned by Section8(b)(1)(A) of the Act.G. Concluding findings and discussion on the issue of whether Respondentsacted "collectively and in concert"Respondents are accused of acting "collectively and in concert" to attempt to causeand to cause the unlawful discharge of McCormick.In essence concerted or collective action involves an intention to engage in com-bined effort. Its core is an agreement, combination, or conspiracy.United Statesof America v. Nirvana W. Zuideveld and Jack Zuideveld,316 F. 2d 873, 878 (C.A.7); Ingram et al. v. United States,360 U.S. 672, 678-679.Moreover, "charges ofconspiracy are not to be made out by piling inference upon inference, ..."Ingramv.U.S., supra,at 680. "Furthermore, to establish the intent, the evidence ... mustbe clear, not equivocal."Direct Sales Co. v. U.S,319 U.S. 703, 711.Of course, asthe above cases recognize, the agreement may be established by circumstantialevidence when direct evidence is unavailable.However, I find no direct evidence ofsuch agreement or conspiracy.The question then is whether the record containscircumstantial evidencethereof.It is my opinion, and I find, that no conspiracy, agreement, or combination existedbetween Frank and Hulka It is true that Frank asked Hulka to come to the sceneof the dispute between Local 18 and Hoffman. But Frank also invited BusinessRepresentative lacampo of Laborers Local 860 to the same situs at the same time.These two invitations are colorless in establishing an agreement to commit an unlaw-ful act. In fact, no one contends lacampo is part of the conspiracy. It is also trueis For a short period after February 5 another contractor performed the steel erectionat Hoffman's requestBut such contractor was union and his employees were referredby Local 18. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat I have found that Frank informed Hulka that nonunion men were working onthis rig.But this accomplishes no more than to alert I-Iulka to the fact that mem-bers of Hulka's union were engaged on a job where nonunion men were also par-ticipating.This hardly points to an agreement or conspiracy.Further, it is likewise true that I have found that Hulka did call a strike or workstoppage.But it cannot reasonably be inferred that such strike resulted from anagreement between Hulka and Frank.SeeAtlantic Mills Servicing Corp. of Wiscon-sin d/bla Atlantic Thrift Center,155 NLRB 853. CfJolietContractors Associa-tion etal. v. N.L.R.B.,202 F. 2d 606 (C.A. 7);United States v. American PrecisionProducts Corp. et al,115 F. Supp. 823, 826 (D.C.N.J.).At most the strike calledby Hulka discloses that Hulka was not indifferent to the cause of Local 18; but thisis far from constituting clear and unequivocal evidence that Hulka acted pursuant toan agreement or conspiracy between him and Frank.One union often sympathizeswith another union's effort; yet this is not enough to label the two unions as co-conspirators to achieve a consciously predetermined plan or designNor do the above findings, when considered together with the entire record,establish a conspiracy or agreement between Hulka and Frank. It follows that neithersingly nor aggregately do the above circumstantial facts establish the allegation ofthe complaint that Locals 17 and 18 collaborated "collectively and in concert."Ac-cordingly, I shall recommend dismissal of this portion of the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of Respondents found to constitute unfair labor practices as setforth in section III,above, occurring in connection with the operations of The A. J.Hoffman Co., described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that each Respondent has engaged in certain unfair laborpractices prohibited by Section 8(b)(1)(A) and (2) of the Act, it will be recom-mended that each be ordered to cease and desist therefrom; that each take specificaffirmative action,as setforth below, designed to effectuate the policies of the Act;and that each notify The A. J. Hoffman Co. that it has no objection to the employ-ment and immediate reinstatement of Arthur McCormick to his former or substan-tially equivalent position.Itwill further be recommended that Arthur McCormickbe made whole by Respondents for any loss of pay he may have suffered as a resultof the discriminationagainst him.In making McCormick whole Respondent shallpay to him a sum of money equal to that which he would have earned as wagesfrom the date of such discrimination to the date Respondents notify Hoffman thatthey have no objection to the employment of McCormick,less his net earnings dur-ing such period.Any backpay due shall be computed on a quarterly basis in themanner prescribed in F.W. Woolworth Company,90 NLRB 289, with interest there-on at 6 percent per annum pursuant to the formula adopted inIsisPlumbing &Heating Co.,138 NLRB 716.Although the conduct of Respondents does not demonstrate general hostility tothe purposes of the Act, it nevertheless is of a type which may be repeated in adifferent context.Hence I find it is proper that similar or like action by Respondents,as well as the conduct found illegal, be enjoined.But the conduct of Respondentsas unfoldedby therecord does not reveal a propensity to extend their activities toother employers.Hence a narrow order against them is warrantedCommunica-tionWorkers of America, AFL-CIO and Local No. 4372, etc. (Ohio ConsolidatedTele. Co.) v. N.L.R.B.,362 U.S. 479. In my opinion,International Union of Operat-ing Engineers, Local 925, AFL-CIO (J. L. Manta, Inc., et al.),154 NLRB 671,is distinguishable.Uponthe basis of the foregoing findings of fact,and upon,the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Locals 17 and 18 are labor organizations within the meaning of Sections 2(5)and 8(b) of the Act.2.The A. J. Hoffman Co. is an employer engaged in commerce as defined in Sec-tion 2(6) and(7) of the Act. INT'L ASSN.OF BRIDGE,ETC., LOCAL 17613.By attempting to cause and causing The A. J. Hoffman Co. to discriminateagainst Arthur McCormick, an employee of said Hoffman, in violation of Section8(a)(3) of the Act, Local 18 has engaged in unfair labor practices within the mean-ing of Section 8(b) (2) of the Act.4.By calling a strike of Hoffman's ironworkers in order to support the demandsof Local 18 that McCormick be discharged for not being a member of Local 18 andnot being referred by Local 18, Iron Workers Local 17 has caused and attempted tocause Hoffman, McCormick's employer, to discriminate against and discharge Mc-Cormick in violation of Section 8(a)(3) of the Act, and thereby has engaged inunfair labor practices within the meaning of Section 8(b) (2) of the Act.5.By its conduct described in paragraph 3, above, Local 18 has engaged in unfairlabor practices within the meaning of Section 8(b)(1) (A) of the Act.6.By its conduct set forth in paragraph 4, above, Local 17 has engaged in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.7.The above-described unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.8.Respondents have not committed any other unfair labor practices alleged inthe complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and theentire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that the Respondents, Locals 18 and 17 andtheir respective officers, agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause The A. J. Hoffman Co. to discharge or other-wise discriminate against Arthur McCormick because of nonmembership in a labororganization or because he has not been referred 14 by Local 18, or to discriminateagainstany other employee of Hoffman because of nonmembership in a labororganization.(b) In any like or related manner restraining or coercing the employees of TheA. J. Hoffman Co. in the exercise of rights guaranteed them in Section 7 of the Act,except to the extent that such rights maybe affected by an agreement authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Notify The A. J. Hoffman Co., in writing, and furnish McCormick with acopy thereof, that they have no objection to the employment of Arthur McCormickand to his immediate and full reinstatement to his former or substantially equivalentposition.(b)Make whole Arthur McCormick for any loss of pay he may have sufferedby reason of the discrimination against him, in the manner set forth in the sectionherein entitled "The Remedy."(c)Notify Arthur McCormick if presentlyserving in theArmed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Post at the business offices and meeting halls of Locals 17 and 18, copies ofthe attached applicable notices marked "Appendix." 15Applicable copies of saidnotice to be furnished by Regional Director for Region 8, shall, after being dulysigned by an authorized representative of such Respondents, be posted by eachRespondent immediately upon receipt thereof,and be maintainedfor a period of 60consecutive days thereafter, in conspicuous places, including all places where noticestomembers are customarily posted.Reasonablestepsshall be taken by such Re-spondentsto insure that said notices are not altered, defaced, or covered by any othermaterial."Since Local 18 nowhas a contractwith Hoffman,its referralsystem cannot bindMcCormick because he was dischargedbeforeits adoption.However, new employees willbe subjectto its provisionsuntiland unless the contractis declaredillegal.is IfthisRecommendedOrder is adopted by theBoard,the words "a Decision and'Order"shall be substituted for the words"the RecommendedOrder of a TrialExaminer"in the notice. If 'theBoard's Orderis enforcedby a decree of a United States Court ofAppeals, the notice shall befurtheramended by substituting, the words "a Decree of theUnited States Court of Anneals. Enforcing an Order" for the words "a Decision and Order." 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for Region 8, in writing, within 20 days fromthe date of the receipt of this Decision, what steps each Respondent has taken tocomply herewith.16It is further recommended that the complaint be dismissed in all other respects.'@If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondents have taken to comply herewtih."APPENDIXNOTICE TO ALLMEMBERS OFINTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL,AND ORNAMENTAL IRON WORKERS, LocAL No. 17, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our members that:WE WILL NOT cause or attempt to cause The A. J. Hoffman Co. to dischargeor otherwise discriminateagainstArthur McCormick because of nonmember-ship in a labor organization or because he has not been referred by Local 17,or to discriminateagainstany other employee of Hoffman because of nonmem-bership in a labororganization.WE WILL NOT in any like or related manner restrain or coerce the employeesof The A. J. Hoffman Co. in the exercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by anagreementauthorizedin Section8(a)(3) of the Act.WE WILL notify, in writing, The A. J. Hoffman Co. that we haveno objectionto the employment of Arthur McCormick and to his immediate and full rein-statementto his former or substantially equivalent position.WE WILL make whole Arthur McCormick for any loss of pay he may havesuffered by reason of any discriminatory action by us against him.INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL, ANDORNAMENTAL IRON WORKERS, LOCAL No. 17, AFL-CIO,Labor Organization.Dated------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice orcompliancewith its pro-visions, they may communicate directly with the Board's Regional Office, 720 BulkleyBuilding,1501 Euclid Avenue, Cleveland, Ohio, Telephone No. 621-4465.Suniland Furniture CompanyandGeneral Drivers, Warehouse-men & Helpers Local Union No.968, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.CaseNo. 23-CA-2028.April 18,1966DECISION AND ORDEROn January 7, 1966, Trial' Examiner William J. Brown issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practices158 NLRB No. 17.